Fill in this information to identify the case:

Debtor 1
                      Russell Nelson

Debtor 2
(Spouse, if filing)   Deborah Nelson

United States Bankruptcy Court for the : Northern              District of Alabama
                                                                           (State)
Case number           15-83360-CRJ




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                         12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


Name of creditor:            Nationstar Mortgage LLC                          Court claim no. (if known):          17

Last four digits of any number you               XXXXXX4244                   Date of payment change:
use to identify the debtors’ account:                                         Must be at least 21 days after date of               8/1/2016
                                                                              this notice

                                                                              New total payment:
                                                                                                                               $$1,505.20
                                                                              Principal, interest, and escrow, if any
Part 1:      Escrow Account Payment Adjustment

1.    Will there be a change in the debtors’ escrow account payment?

       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
         for the change. If a statement is not attached, explain why: __________________________________________________________
         ___________________________________________________________________________________________________

           Current escrow payment:          $ 292.25                                      New escrow payment :          $ 419.01


Part 2:      Mortgage Payment Adjustment

2.    Will the debtors’ principal and interest payment change based on an adjustment to the interest rate in the debtors’
      variable-rate note?

       No
       Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
         explain why: ___________________________________

            Current interest rate:                         %                              New interest rate:       %

            Current principal and interest payment:        $ _________                    New principal and interest payment:          $ __________

Part 3:      Other Payment Change

3.   Will there be a change in the debtors’ mortgage payment for a reason not listed above?

      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)

           Reason for change: ____________________________________________________________________________

           Current mortgage payment:                $ _________                           New mortgage payment:           $ _________




Official Form
             Case 18-80037-CRJ
          Case    15-83360-CRJ13
              410S1
                                                 Doc
                                                  Doc48-12
                                                 Notice     FiledFiled
                                                        of Mortgage
                                                                        10/03/18
                                                                   06/21/16          Entered
                                                                                Entered
                                                                    Payment Change
                                                                                             10/03/18
                                                                                         06/21/16     20:57:27
                                                                                                  13:42:19   Desc
                                                                                                           page 1
                                                                                                                  Desc
                                                                                                                   Main
                                                             PCNs
                                                           Document     Page   1 of 31
                                                                            Page 1 of 15
 Debtor 1            Russell Nelson                                                 Case number (if known) 15-83360-CRJ
                    First Name Middle Name    Last Name



Part 4:         Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

Check the appropriate box.

     I am the creditor.

     I am the creditor’s authorized agent



I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.


X    /s/Karen A. Maxcy                                                                 Date      5/26/2016
     Signature

Print:         Karen                 A.                              Maxcy             Title    Bankruptcy Attorney
               First Name            Middle Name                     Last Name

Company        McCalla Raymer, LLC, Attorney for Nationstar Mortgage LLC


Address        1544 Old Alabama Road
               Number      Street
               Roswell                       GA                       30076
               City                          State                    ZIP Code

Contact phone      678-321-6965                                                        Email km5@mccallaraymer.com




            Case 18-80037-CRJ
          Case
Official Form     15-83360-CRJ13
              410S1
                                              Doc
                                               Doc48-12
                                              Notice     FiledFiled
                                                     of Mortgage
                                                                     10/03/18
                                                                06/21/16          Entered
                                                                             Entered
                                                                 Payment Change
                                                                                          10/03/18
                                                                                      06/21/16     20:57:27
                                                                                               13:42:19   Desc
                                                                                                        page 2
                                                                                                               Desc
                                                                                                                Main
                                                          PCNs
                                                        Document     Page   2 of 31
                                                                         Page 2 of 15
 In Re:                                                      Bankruptcy Case No.:       15-83360
             Russell Nelson
             Deborah Nelson
                                                             Chapter:                   13

                                                             Judge                      Clifton R. Jessup Jr.

                                            CERTIFICATE OF SERVICE

           I, Karen A. Maxcy, of McCalla Raymer, LLC, 1544 Old Alabama Road, Roswell, Georgia 30076-2102,
certify:

           That I am, and at all times hereinafter mentioned, was more than 18 years of age;

        That on the date below, I served a copy of the within NOTICE OF MORTGAGE PAYMENT CHANGE
filed in this bankruptcy matter on the following parties at the addresses shown, by regular United States Mail,
with proper postage affixed, unless another manner of service is expressly indicated:

Russell Nelson
120 Dublin Circle
Madison, AL 35758

Deborah Nelson
120 Dublin Circle
Madison, AL 35758

Melissa W. Larsen                               (served via ECF Notification)
521 Madison Street, Suite 201
Huntsville, AL 35801

Michael Ford, Trustee                           (served via ECF Notification)
Chapter 13 Standing Trustee
P.O. Box 2388
Decatur, AL 35602

I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.


Executed on:        6/21/2016        By:    /s/Karen A. Maxcy
                        (date)              Karen A. Maxcy
                                            Alabama BAR No. ASB-6065-R74M
                                            Attorney for Nationstar Mortgage LLC




        Case15-83360-CRJ13
       Case  18-80037-CRJ Doc
                           Doc48-12
                                 FiledFiled 10/03/18
                                       06/21/16        Entered
                                                  Entered      10/03/18
                                                           06/21/16     20:57:27
                                                                    13:42:19  DescDesc
                                                                                   Main
                                   PCNs
                                Document    Page 3 of 31
                                               Page 3 of 15
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-12
                          FiledFiled 10/03/18
                                06/21/16        Entered
                                           Entered      10/03/18
                                                    06/21/16     20:57:27
                                                             13:42:19  DescDesc
                                                                            Main
                            PCNs
                         Document    Page 4 of 31
                                        Page 4 of 15
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-12
                          FiledFiled 10/03/18
                                06/21/16        Entered
                                           Entered      10/03/18
                                                    06/21/16     20:57:27
                                                             13:42:19  DescDesc
                                                                            Main
                            PCNs
                         Document    Page 5 of 31
                                        Page 5 of 15
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-12
                          FiledFiled 10/03/18
                                06/21/16        Entered
                                           Entered      10/03/18
                                                    06/21/16     20:57:27
                                                             13:42:19  DescDesc
                                                                            Main
                            PCNs
                         Document    Page 6 of 31
                                        Page 6 of 15
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-12
                          FiledFiled 10/03/18
                                06/21/16        Entered
                                           Entered      10/03/18
                                                    06/21/16     20:57:27
                                                             13:42:19  DescDesc
                                                                            Main
                            PCNs
                         Document    Page 7 of 31
                                        Page 7 of 15
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-12
                          FiledFiled 10/03/18
                                06/21/16        Entered
                                           Entered      10/03/18
                                                    06/21/16     20:57:27
                                                             13:42:19  DescDesc
                                                                            Main
                            PCNs
                         Document    Page 8 of 31
                                        Page 8 of 15
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-12
                          FiledFiled 10/03/18
                                06/21/16        Entered
                                           Entered      10/03/18
                                                    06/21/16     20:57:27
                                                             13:42:19  DescDesc
                                                                            Main
                            PCNs
                         Document    Page 9 of 31
                                        Page 9 of 15
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-12
                          FiledFiled 10/03/18
                                06/21/16        Entered
                                           Entered      10/03/18
                                                    06/21/16     20:57:27
                                                             13:42:19  DescDesc
                                                                            Main
                           PCNs
                         Document   Page  10 of 31
                                       Page 10 of 15
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-12
                          FiledFiled 10/03/18
                                06/21/16        Entered
                                           Entered      10/03/18
                                                    06/21/16     20:57:27
                                                             13:42:19  DescDesc
                                                                            Main
                           PCNs
                         Document   Page  11 of 31
                                       Page 11 of 15
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-12
                          FiledFiled 10/03/18
                                06/21/16        Entered
                                           Entered      10/03/18
                                                    06/21/16     20:57:27
                                                             13:42:19  DescDesc
                                                                            Main
                           PCNs
                         Document   Page  12 of 31
                                       Page 12 of 15
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-12
                          FiledFiled 10/03/18
                                06/21/16        Entered
                                           Entered      10/03/18
                                                    06/21/16     20:57:27
                                                             13:42:19  DescDesc
                                                                            Main
                           PCNs
                         Document   Page  13 of 31
                                       Page 13 of 15
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-12
                          FiledFiled 10/03/18
                                06/21/16        Entered
                                           Entered      10/03/18
                                                    06/21/16     20:57:27
                                                             13:42:19  DescDesc
                                                                            Main
                           PCNs
                         Document   Page  14 of 31
                                       Page 14 of 15
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-12
                          FiledFiled 10/03/18
                                06/21/16        Entered
                                           Entered      10/03/18
                                                    06/21/16     20:57:27
                                                             13:42:19  DescDesc
                                                                            Main
                           PCNs
                         Document   Page  15 of 31
                                       Page 15 of 15
Fill in this information to identify the case:

Debtor 1
                      Russell Nelson

Debtor 2
(Spouse, if filing)   Deborah Nelson

United States Bankruptcy Court for the : Northern              District of Alabama
                                                                           (State)
Case number           15-83360-CRJ13




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                          12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


Name of creditor:            Nationstar Mortgage LLC                          Court claim no. (if known):          17

Last four digits of any number you               XXXXXX4244                   Date of payment change:
use to identify the debtors’ account:                                         Must be at least 21 days after date of               9/1/2016
                                                                              this notice

                                                                              New total payment:
                                                                                                                                   $1,384.61
                                                                              Principal, interest, and escrow, if any
Part 1:      Escrow Account Payment Adjustment

1.    Will there be a change in the debtors’ escrow account payment?

      o No
      T Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
         for the change. If a statement is not attached, explain why: __________________________________________________________
         ___________________________________________________________________________________________________

           Current escrow payment:          $ 419.01                                      New escrow payment :          $ 298.42


Part 2:      Mortgage Payment Adjustment

2.    Will the debtors’ principal and interest payment change based on an adjustment to the interest rate in the debtors’
      variable-rate note?

      T No
      o Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
         explain why: ___________________________________

            Current interest rate:                         %                              New interest rate:       %

            Current principal and interest payment:        $ _________                    New principal and interest payment:          $ __________

Part 3:      Other Payment Change

3.   Will there be a change in the debtors’ mortgage payment for a reason not listed above?

     T No
     o Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)

           Reason for change: ____________________________________________________________________________

           Current mortgage payment:                $ _________                           New mortgage payment:           $ _________




Official Form
             Case 18-80037-CRJ
          Case    15-83360-CRJ13
              410S1
                                                 Doc
                                                  Doc48-12
                                                 Notice     FiledFiled
                                                        of Mortgage
                                                                        10/03/18
                                                                   08/04/16          Entered
                                                                                Entered
                                                                    Payment Change
                                                                                             10/03/18
                                                                                         08/04/16     20:57:27
                                                                                                  09:59:33   Desc
                                                                                                           page 1
                                                                                                                  Desc
                                                                                                                   Main
                                                             PCNs
                                                           Document    Page   16  of 31
                                                                             Page 1 of 8
 Debtor 1            Russell Nelson                                                 Case number (if known) 15-83360-CRJ13
                    First Name Middle Name    Last Name



Part 4:         Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

Check the appropriate box.

    o I am the creditor.

    T I am the creditor’s authorized agent



I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.


X    /s/Karen A. Maxcy                                                                 Date      7/14/2016
     Signature

Print:         Karen                 A.                              Maxcy             Title    Bankruptcy Attorney
               First Name            Middle Name                     Last Name

Company        McCalla Raymer Pierce, LLC, Attorney for Nationstar Mortgage LLC


Address        1544 Old Alabama Road
               Number      Street
               Roswell                       GA                       30076
               City                          State                    ZIP Code

Contact phone      678-321-6965                                                        Email km5@mccallaraymer.com




            Case 18-80037-CRJ
          Case
Official Form     15-83360-CRJ13
              410S1
                                              Doc
                                               Doc48-12
                                              Notice     FiledFiled
                                                     of Mortgage
                                                                     10/03/18
                                                                08/04/16          Entered
                                                                             Entered
                                                                 Payment Change
                                                                                          10/03/18
                                                                                      08/04/16     20:57:27
                                                                                               09:59:33   Desc
                                                                                                        page 2
                                                                                                               Desc
                                                                                                                Main
                                                          PCNs
                                                        Document    Page   17  of 31
                                                                          Page 2 of 8
 In Re:                                                     Bankruptcy Case No.:       15-83360-CRJ13
            Russell Nelson
            Deborah Nelson
                                                            Chapter:                   13

                                                            Judge                      Clifton R. Jessup Jr.

                                           CERTIFICATE OF SERVICE

      I, Karen A. Maxcy, of McCalla Raymer Pierce, LLC, 1544 Old Alabama Road, Roswell, Georgia
30076-2102, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

        That on the date below, I served a copy of the within NOTICE OF MORTGAGE PAYMENT CHANGE
filed in this bankruptcy matter on the following parties at the addresses shown, by regular United States Mail,
with proper postage affixed, unless another manner of service is expressly indicated:

Russell Nelson
120 Dublin Circle
Madison, AL 35758

Deborah Nelson
120 Dublin Circle
Madison, AL 35758

Melissa W. Larsen                              (served via ECF Notification)
521 Madison Street, Suite 201
Huntsville, AL 35801

Michael Ford, Trustee                          (served via ECF Notification)
Chapter 13 Standing Trustee
P.O. Box 2388
Decatur, AL 35602

I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.


Executed on:       8/4/2016         By:    /s/Karen A. Maxcy
                       (date)              Karen A. Maxcy
                                           Alabama BAR No. ASB-6065-R74M
                                           Attorney for Nationstar Mortgage LLC




       Case15-83360-CRJ13
      Case  18-80037-CRJ Doc
                          Doc48-12
                                FiledFiled 10/03/18
                                      08/04/16        Entered
                                                 Entered      10/03/18
                                                          08/04/16     20:57:27
                                                                   09:59:33  DescDesc
                                                                                  Main
                                 PCNs
                                Document  Page  18 of 31
                                              Page 3 of 8
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-12
                          FiledFiled 10/03/18
                                08/04/16        Entered
                                           Entered      10/03/18
                                                    08/04/16     20:57:27
                                                             09:59:33  DescDesc
                                                                            Main
                           PCNs
                          Document  Page  19 of 31
                                        Page 4 of 8
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-12
                          FiledFiled 10/03/18
                                08/04/16        Entered
                                           Entered      10/03/18
                                                    08/04/16     20:57:27
                                                             09:59:33  DescDesc
                                                                            Main
                           PCNs
                          Document  Page  20 of 31
                                        Page 5 of 8
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-12
                          FiledFiled 10/03/18
                                08/04/16        Entered
                                           Entered      10/03/18
                                                    08/04/16     20:57:27
                                                             09:59:33  DescDesc
                                                                            Main
                           PCNs
                          Document  Page  21 of 31
                                        Page 6 of 8
to reach the minimum required balance for the escrow account as allowed under the loan documents and applicable non-bankruptcy
law. The credit may not represent the total outstanding amount of escrow funds owed in the proof of claim but ensures that any escrow
funds listed on the proof of claim to be paid through the plan will not be collected through the escrow shortage or surplus listed in the
Annual Escrow Account Disclosure Statement. In some instances, only a portion of the proof of claim escrow funds are listed as a
credit to reach the required minimum account balance.
You will receive an Annual Escrow Account Disclosure Statement reflecting the actual disbursements at the end of the next escrow
analysis cycle. However, you should keep this statement for your own records for comparison. If a previous escrow analysis statement
was sent to you by your previous servicer, please refer to that statement for comparison purposes. If you have any questions about this
statement, please call our Customer Service Department toll-free at 1-888-480-2432.




          Case15-83360-CRJ13
         Case  18-80037-CRJ Doc
                             Doc48-12
                                   FiledFiled 10/03/18
                                         08/04/16        Entered
                                                    Entered      10/03/18
                                                             08/04/16     20:57:27
                                                                      09:59:33  DescDesc
                                                                                     Main
                                    PCNs
                                   Document  Page  22 of 31
                                                 Page 7 of 8
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-12
                          FiledFiled 10/03/18
                                08/04/16        Entered
                                           Entered      10/03/18
                                                    08/04/16     20:57:27
                                                             09:59:33  DescDesc
                                                                            Main
                           PCNs
                          Document  Page  23 of 31
                                        Page 8 of 8
Fill in this information to identify the case:

Debtor 1              Russell Nelson

Debtor 2              Deborah Nelson
(Spouse, if filing)

United States Bankruptcy Court for the : Northern                 District of Alabama
                                                                             (State)

Case number           15-83360-CRJ13



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                          12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:             Nationstar Mortgage LLC                             Court claim no. (if known):         17

Last four digits of any number you               XXXXXX4244                       Date of payment change:
use to identify the debtors’ account:                                             Must be at least 21 days after date of             7/1/2017
                                                                                  this notice

                                                                                  New total payment:
                                                                                  Principal, interest, and escrow, if any           $1,406.36

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtors’ escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
          for the change. If a statement is not attached, explain why: __________________________________________________________
          ___________________________________________________________________________________________________
           Current escrow payment:          $ 298.42                                      New escrow payment :          $ 320.17

Part 2:         Mortgage Payment Adjustment

2.     Will the debtors’ principal and interest payment change based on an adjustment to the interest rate in the debtors’
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
          explain why: ___________________________________

             Current interest rate:                        %                             New interest rate:           %

             Current principal and interest payment:       $ _________                    New principal and interest payment:         $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtors’ mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                $ _________                           New mortgage payment:             $ _________




              Case 18-80037-CRJ
Official Form 410S1
                                                 Doc  48-12 Filed 10/03/18 Entered 10/03/18 20:57:27
                                                 Notice of Mortgage Payment Change               page 1
                                                                                                        Desc
                                                             PCNs Page 24 of 31
 Debtor 1            Russell Nelson                                                       Case number (if known) 15-83360-CRJ
                    First Name Middle Name    Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Michael McCormick                                                                    Date      5/31/2017
     Signature

Print:         Michael                                                McCormick              Title    Bankruptcy Attorney
               First Name            Middle Name                      Last Name

Company        McCalla Raymer Leibert Pierce, LLC, Attorney for Nationstar Mortgage LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                       GA                        30076
               City                          State                     ZIP Code

Contact phone      678-281-3918                                                              Email     Michael.McCormick@mccalla.com




            Case 18-80037-CRJ
Official Form 410S1
                                              Doc  48-12 Filed 10/03/18 Entered 10/03/18 20:57:27
                                              Notice of Mortgage Payment Change               page 2
                                                                                                     Desc
                                                          PCNs Page 25 of 31
          In Re: Russell Nelson                          Bankruptcy Case No.:     15-83360-CRJ13
                 Deborah Nelson


                                                         Chapter:                 13




                                        CERTIFICATE OF SERVICE

       I, Michael McCormick, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell,
Georgia 30076-2102, certify:

       That I am, and at all times hereinafter mentioned, was more than 18 years of age;

        That on the date below, I served a copy of the within NOTICE OF MORTGAGE PAYMENT CHANGE
filed in this bankruptcy matter on the following parties at the addresses shown, by regular United States Mail,
with proper postage affixed, unless another manner of service is expressly indicated:

Russell Nelson
120 Dublin Circle
Madison, AL 35758

Deborah Nelson
120 Dublin Circle
Madison, AL 35758

Melissa W. Larsen                           (served via ECF Notification)
521 Madison Street, Suite 201
Huntsville, AL 35801

Michael Ford, Trustee                       (served via ECF Notification)
Chapter 13 Standing Trustee
P.O. Box 2388
Decatur, AL 35602

I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.


Executed on:    5/31/2017         By:   /s/Michael McCormick
                    (date)              Michael McCormick
                                        Alabama BAR No. ASB-1127-C65M
                                        Attorney for Nationstar Mortgage LLC




       Case 18-80037-CRJ         Doc 48-12 Filed 10/03/18 Entered 10/03/18 20:57:27              Desc
                                         PCNs Page 26 of 31
(Page 1 of 5)




                Case 18-80037-CRJ   Doc 48-12 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                                            PCNs Page 27 of 31
(Page 2 of 5)




                Case 18-80037-CRJ   Doc 48-12 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                                            PCNs Page 28 of 31
(Page 3 of 5)




                Case 18-80037-CRJ   Doc 48-12 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                                            PCNs Page 29 of 31
(Page 4 of 5)




                Case 18-80037-CRJ   Doc 48-12 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                                            PCNs Page 30 of 31
(Page 5 of 5)




                Case 18-80037-CRJ   Doc 48-12 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                                            PCNs Page 31 of 31
